Citation Nr: 0019596	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  98-12 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for erectile 
dysfunction (impotence).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

R. Acosta, Counsel

INTRODUCTION

The veteran served on active duty from November 1990 to June 
1991.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  The PTSD claim was remanded in 
December 1999 for additional development, while the erectile 
dysfunction claim was held in abeyance, pending 
readjudication of the PTSD claim.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appeal of the claim of entitlement to service connection 
for PTSD has been obtained and developed by the agency of 
original jurisdiction.

2.  The claimed stressor consisting of the accidental death 
of a fellow soldier while picking up an anti-personnel mine 
has been confirmed, the veteran's allegation of having 
witnessed said traumatic incident is credible and consistent 
with the confirmed stressor, and PTSD has been diagnosed.

3.  The claim of entitlement to service connection for 
erectile dysfunction (impotence) is plausible.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is warranted.  38 U.S.C.A. § 
1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

2.  The claim of entitlement to service connection for 
erectile dysfunction (impotence) is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The initial duty of a person seeking entitlement to VA 
benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  For 
purposes of determining whether a claim is well grounded, the 
evidence is generally presumed to be credible.  See Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995), citing King v. Brown, 
5 Vet. App. 19, 21 (1993).

In the present case, the veteran contends that he is entitled 
to be service-connected for PTSD, which he believes is 
causally related to service.  He also contends that he is 
entitled to be service-connected for erectile dysfunction 
(impotence), which he believes is causally related to 
service, or to an aspect of his inservice experiences that 
led to his current PTSD.


Service connection for PTSD:

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an inservice stressor; and (3) 
credible supporting evidence that the claimed stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f) (1999).

In the present case, the veteran has claimed that he 
witnessed the death of a fellow soldier (R. B.), who picked 
up what turned out to be a bomb while both men were stationed 
in the Southwest Asia theater of operations.  He has also 
pointed out as a stressor the constant tension under which he 
lived all the time during the war, being very close to the 
Iraq border.  The Board notes that the claimed stressor has 
been confirmed by the appropriate source:  By letter of June 
1999, the Director of the Center for Unit Records, U.S. Armed 
Services Center for Research of Unit Records in Springfield, 
Virginia, informed the RO that both the veteran and R. B. 
were assigned to the same Military Police (MP) company while 
stationed in the Persian Gulf area, and that R. B. was indeed 
killed when "the blue #97 anti-personnel mine that SGT [R. 
B.] had picked up exploded," an incident that caused 
shrapnel wounds to the chest of another soldier.

The veteran's allegations regarding having witnessed the 
claimed stressors are deemed credible, insofar as the 
allegations are clearly consistent with the stressor that has 
been verified, and it has been confirmed that the veteran 
belonged to the same MP company of the deceased soldier.

Regarding a PTSD diagnosis, the Board notes that, prior to 
the December 1999 remand, the record contained VA medical and 
neuropsychological evidence that either confirmed or 
questioned the validity of said diagnosis, as noted in the 
following six paragraphs.

VA outpatient medical records dated in June and July 1995 
reveal complaints of nightmares and violent behavior since 
the Persian Gulf service, and an impression of PTSD, severe.

According to an August 1995 VA PTSD examination report, the 
veteran stated that, while stationed in the Persian Gulf, his 
unit had to escort the tanks into combat areas and that, 
although he was not directly engaged in combat with the 
enemy, he did live in a very tense environment, as he could 
feel the bombs being dropped shaking the ground, and saw 
blood and bodyparts.  He complained of nightmares, and 
reported having woken up to find himself with his hands 
around his wife's neck, incidents that had caused his wife to 
go to sleep in another room.  He also complained of startled 
responses, hypervigilance, and crying spells.  PTSD, and a 
dysthymic disorder, were diagnosed.

The report of a September 1997 VA miscellaneous neurological 
disorders examination reveals complaints of nightmares, loss 
of memory, bad nerves, trouble sleeping, inability to 
concentrate, and depression.  The impression was listed as 
PTSD and depression, and the examiner noted that the 
veteran's memory problems could be related to his PTSD and 
depression.

The report of a September 1997 VA mental disorders 
examination reveals an inservice history similar to the one 
reported in August 1995, plus the aforementioned incident in 
which the veteran claims to have witnessed, from a distance 
of about 50 feet, the death of another soldier who was 
"blown up by a bomb."  This report also reveals complaints 
similar to the ones reported earlier, and a diagnosis of PTSD 
and major depressive disorder, with psychotic features.  
Additionally, the examiner indicated that there was no 
undiagnosed illness in this case but that, rather, "[t]his 
man's symptoms do fit both in the category of post-traumatic 
stress disorder as well as in the category of major 
depressive disorder with psychotic features."

According to the report of a November 1997 VA 
neuropsychological evaluation, it was somewhat difficult to 
get an accurate history from the veteran, as he was quite 
hostile, angry, and uncooperative.  A series of tests was 
administered, but the examiner noted that their results were 
of questionable validity at best, and that they demonstrated 
considerable lack of effort and cooperation.  "Malingering" 
was diagnosed in Axis I.

In a February 1998 document titled "Addendum," the 
subscriber of the September 1997 VA miscellaneous 
neurological disorders examination report indicated that the 
neuropsychological testing revealed malingering and a mixed 
personality disorder, that a CT scan of the head was normal, 
and that the testing had shown no "neurocognitive" 
disorder.

According to the report of the VA PTSD examination that the 
RO requested pursuant to the Board's December 1999 remand, 
which was conducted in January 2000, there had been a 
question in the past as to whether the veteran was 
malingering or not.  However, "on this most recent visit, 
the [veteran] was quite cooperative.  He truly did appear to 
be quite depressed and even though he was somewhat hostile 
when he came in, he later relaxed and was very pleasant and 
cooperative during the entire interview."  The veteran 
complained of inability to sleep or rest at night, frequent 
nightmares occurring at least three to four times a week, 
impotence, problems concentrating, crying spells, and 
irritability.  He again mentioned the incident in which a 
fellow soldier was killed by a mine, as a stressor.

The above report also reveals that, on examination, the 
veteran was pleasant, cooperative, and dressed neatly and 
cleanly, but very depressed and with a very flat affect.  In 
the examiner's opinion, the veteran did show some PTSD 
symptoms, including decreased concentration, depression, 
increased startle reflex, nightmares, and intrusive thoughts, 
although he noted that his major problem seemed to be a 
significant depression.  Regarding the depression component 
of the veteran's current mental disorder, the examiner noted 
that he suspected that the veteran was "depressed to some 
degree while in the service."  Major depression, and PTSD 
traits, were diagnosed in Axis I, and the examiner added the 
following comment:

... I do feel that the [veteran] is 
significantly ill, even though there was 
apparently some question when the 
neuropsychological testing was done as to 
whether he was malingering.  I saw little 
evidence of that today.  He is truly 
distressed and depressed.  Whether or not 
this is significant PTSD is difficult to 
say at this time as he does not express 
many stressors, although the two he does 
point out, the death of his friend from 
an explosion and the fear of the constant 
scud attacks, are certainly significant 
and sufficient with the right person to 
cause PTSD.

As shown above, the claimed stressor of the accidental death 
of a fellow soldier while picking up an anti-personnel mine 
has been confirmed, the veteran's allegation of having 
witnessed said traumatic incident is credible and consistent 
with the confirmed stressor, and PTSD has been diagnosed.  
Based on these findings, and resolving any reasonable doubt 
in favor of the veteran, the Board concludes that service 
connection for PTSD is warranted.

Service connection for erectile dysfunction (impotence):

As indicated earlier, the veteran contends that he is 
entitled to be service-connected for erectile dysfunction 
(impotence), which he believes is causally related to 
service, or to an aspect of his inservice experiences that 
led to his current PTSD.

VA medical records dated between 1995 and 1997, to include 
the report of a September 1997 VA urologic examination, 
confirm the veteran's complaints of impotence, which he dates 
back to service, and the diagnosis of impotence, "most 
likely psychogenic in origin," according to the September 
1997 examination report. 

The Board finds that the veteran's claim for service 
connection for erectile dysfunction (impotence) is plausible, 
since there is medical evidence showing such a diagnosis, and 
the veteran has offered lay statements to the effect that he 
started suffering from symptoms of the condition during 
service.  Assuming the credibility of this evidence, this 
claim is found to be plausible, and therefore well grounded.


ORDER

1.  Service connection for PTSD is granted.

2.  The claim of entitlement to service connection for 
erectile dysfunction (impotence) is well grounded and, to 
that extent only, the appeal is granted.


REMAND

Given the uncertainty of the etiology of the diagnosed 
erectile dysfunction, on remand the veteran should be 
afforded an appropriate VA examination to resolve this 
matter.  See Horowitz v. Brown, 5 Vet. App. 217 (1993) (where 
there is a reasonable possibility that a current condition is 
related to or is a residual of a condition experienced in 
service, the Board should seek "a medical opinion as to 
whether [the claimant's] current disabilities are in any way 
related to or a residual of those experienced in service.") 

Accordingly, while the Board regrets the delay, the claim of 
entitlement to service connection for erectile dysfunction 
(impotence) is REMANDED to the RO for the following 
additional development:

1.  The RO should schedule the veteran for an 
appropriate VA examination, in order to 
determine the etiology and date of onset of 
the diagnosed erectile dysfunction.  The 
claims folder and a copy of this remand are 
to be made available to the examiner prior to 
the examination.  The examiner should be 
asked to review the file prior to 
examination, order any studies and/or tests 
deemed necessary, examine the veteran and 
thereafter submit a comprehensive, legible 
report of medical examination containing, as 
a minimum, the following information:

A.  A statement as to whether he or 
she reviewed the claims folder prior 
to the examination.

B.  His or her opinion as to whether 
the diagnosis of erectile 
dysfunction is indeed warranted in 
the present case.  

C.  His or her opinion as to the 
date of onset and etiology of the 
veteran's erectile dysfunction, if 
diagnosed, to include an opinion as 
to whether it is at least as likely 
as not that the condition is 
causally related to service, or to 
events during service, or secondary 
to the service-connected PTSD.

The examiner should be asked to include 
in the report  complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.

2.  The RO should thereafter review the 
claims folder and ensure that the 
foregoing development action has been 
conducted and completed in full.  If the 
requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (1999);  see also Stegall v. West, 
11 Vet. App. 268 (1998).

3.  Once the RO has ensured that all 
required development has been completed 
in full, the RO should readjudicate the 
claim on appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
this service connection claim remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and be 
given a reasonable period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 



